DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: replace “the image beam P to pass” with “the image beam (P) to pass” in line 6. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by LIN et al. (US 2015/0346469 A1; LIN).
LIN teaches a projecting device [fig 1] for receiving an image beam generated 10 (image ray generator 10 generates image rays P) [fig 2] [0017] by an image light source generating device 10 [fig 1] and then projecting the image beam toward a direction of an imaging plane (screen) [0017], wherein the projecting device comprises: an intermediate optical system 22 [fig 1] arranged along an optical axis P [fig 1] and a reflective optical system R (reflector) [fig 1] [0018]; the intermediate optical system 22 [fig 1] is provided to receive the image beam and for the image beam P [fig 1] to pass; .

    PNG
    media_image1.png
    668
    877
    media_image1.png
    Greyscale
 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 3-4, 7 are rejected under 35 U.S.C. 103 as being un-patentable over LIN et al. (US 2015/0346469 A1; LIN) in view of LEE et al. (US 2019/0331999 A1; LEE).
As of claims 3, 4, LIN teaches the invention as cited above except for the distance from the reflecting component to the at least one lens on the optical axis is equal to 0 and the reflecting surface of the reflecting component stays closely to on the first optical surface of the at least one lens.
LEE teaches a projector 100 [fig 4] having the distance from the reflecting component 232 [fig 4] [0035] to the at least one lens 231 [fig 4] on the optical axis L [fig 4] is equal to 0 (231 and 232 are cemented) [fig 4] and the reflecting surface of the reflecting component 232 [fig 4] stays closely to on the first optical surface of the at least one lens (surface of the lens 231 which is adjacent to mirror 232) [fig 4].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the distance from the reflecting component to the at least one lens on the optical axis is equal to 0 and the reflecting surface of the reflecting component stays closely to on the first optical surface of the at 
As of claim 7, LIN teaches the invention as cited above except for the number of the at least one lens is one, and the reflective optical system is composed of the reflecting component and the lens.
LEE teaches the number of the at least one lens is one 231 [fig 4], and the reflective optical system 23 [fig 4] is composed of the reflecting component 232 [fig 4] and the lens 231 [fig 4].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the number of the at least one lens is one, and the reflective optical system is composed of the reflecting component and the lens as taught by LEE to the projecting device as disclosed by LIN in order to have a projection device with high integration capability (LEE; [0003]). 
Allowable Subject Matter
Claims 2, 5-6, 8-9, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As of claim 2, the closest prior art Kobayashi (US 7170687 B2) teaches a projection lens system of the present invention projects projection light from a light modulator onto a screen and includes a first lens group disposed closest to the screen, the first lens group including a first meniscus lens with negative refractive power that is positioned closest to the screen and is convex on a screen side, a cemented lens that is positioned on a light modulator side, and a means for bending an optical path between 
As of claim 5, the closest prior art Kobayashi (US 7170687 B2) teaches a projection lens system of the present invention projects projection light from a light modulator onto a screen and includes a first lens group disposed closest to the screen, the first lens group including a first meniscus lens with negative refractive power that is positioned closest to the screen and is convex on a screen side, a cemented lens that is positioned on a light modulator side, and a means for bending an optical path between the first meniscus lens and the cemented lens. The means for bending the optical path is disposed between the negative meniscus lens and the cemented lens of the first lens group. Since the cemented lens of the first lens group is disposed in line with the lenses in the second lens group, the lens system of this invention is produced with a slim overall construction even if the cemented lens is in the first lens group. Kobayashi does not anticipate or render obvious, alone or in combination, the intermediate optical system comprises a plurality of lenses; a height of the reflecting component in a direction perpendicular to the optical axis is a first effective height; a maximum height of the lens of the intermediate optical system and the at least one lens of the reflective 
As of claim 6, the closest prior art Kobayashi (US 7170687 B2) teaches a projection lens system of the present invention projects projection light from a light modulator onto a screen and includes a first lens group disposed closest to the screen, the first lens group including a first meniscus lens with negative refractive power that is positioned closest to the screen and is convex on a screen side, a cemented lens that is positioned on a light modulator side, and a means for bending an optical path between the first meniscus lens and the cemented lens. The means for bending the optical path is disposed between the negative meniscus lens and the cemented lens of the first lens group. Since the cemented lens of the first lens group is disposed in line with the lenses in the second lens group, the lens system of this invention is produced with a slim overall construction even if the cemented lens is in the first lens group. Kobayashi does not anticipate or render obvious, alone or in combination, a height of the reflecting component in a direction perpendicular to the optical axis is a first effective height; a height of the at least one lens of the reflective optical system in the direction perpendicular to the optical axis is a second effective height, wherein the second effective height is 0.7 times to 1.1 times the first effective height.
As of claim 8, the closest prior art Kobayashi (US 7170687 B2) teaches a projection lens system of the present invention projects projection light from a light modulator onto a screen and includes a first lens group disposed closest to the screen, the first lens group including a first meniscus lens with negative refractive power that is 
As of claim 9, the closest prior art Kobayashi (US 7170687 B2) teaches a projection lens system of the present invention projects projection light from a light modulator onto a screen and includes a first lens group disposed closest to the screen, the first lens group including a first meniscus lens with negative refractive power that is positioned closest to the screen and is convex on a screen side, a cemented lens that is positioned on a light modulator side, and a means for bending an optical path between the first meniscus lens and the cemented lens. The means for bending the optical path is disposed between the negative meniscus lens and the cemented lens of the first lens group. Since the cemented lens of the first lens group is disposed in line with the lenses in the second lens group, the lens system of this invention is produced with a slim overall construction even if the cemented lens is in the first lens group. Kobayashi does not anticipate or render obvious, at least one of the reflecting surface of the reflecting 
As of claim 10, the closest prior art Kobayashi (US 7170687 B2) teaches a projection lens system of the present invention projects projection light from a light modulator onto a screen and includes a first lens group disposed closest to the screen, the first lens group including a first meniscus lens with negative refractive power that is positioned closest to the screen and is convex on a screen side, a cemented lens that is positioned on a light modulator side, and a means for bending an optical path between the first meniscus lens and the cemented lens. The means for bending the optical path is disposed between the negative meniscus lens and the cemented lens of the first lens group. Since the cemented lens of the first lens group is disposed in line with the lenses in the second lens group, the lens system of this invention is produced with a slim overall construction even if the cemented lens is in the first lens group. Kobayashi does not anticipate or render obvious, the distance from the reflecting component to the at least one lens on the optical axis is greater than 0, and an absolute value of radius of curvature of the reflecting surface of the reflecting component is greater than 10 mm and less than 100 mm.
As of claim 11, the closest prior art Kobayashi (US 7170687 B2) teaches a projection lens system of the present invention projects projection light from a light modulator onto a screen and includes a first lens group disposed closest to the screen, the first lens group including a first meniscus lens with negative refractive power that is 
As of claim 12, the closest prior art Kobayashi (US 7170687 B2) teaches a projection lens system of the present invention projects projection light from a light modulator onto a screen and includes a first lens group disposed closest to the screen, the first lens group including a first meniscus lens with negative refractive power that is positioned closest to the screen and is convex on a screen side, a cemented lens that is positioned on a light modulator side, and a means for bending an optical path between the first meniscus lens and the cemented lens. The means for bending the optical path is disposed between the negative meniscus lens and the cemented lens of the first lens group. Since the cemented lens of the first lens group is disposed in line with the lenses in the second lens group, the lens system of this invention is produced with a slim overall construction even if the cemented lens is in the first lens group. Kobayashi does not anticipate or render obvious, a height of the reflecting component in a direction 
Claim 13 is allowed as being dependent on claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882